This is a husband's suit for divorce on the ground of the wife's desertion. The wife filed an answer of denial and a counter-claim against her husband for a divorce from bed and board on the grounds of cruelty.
The case was heard before Advisory Master Erickson, who advised a decree in favor of the husband, reciting that the wife had been guilty of desertion charged in the petition and that the wife's counter-claim, the allegations of which had not been sustained by the proofs, and which was abandoned at the hearing, should be dismissed. From the decree entered in accordance with this advice, the wife has appealed.
The cause was not orally argued. We have carefully examined the record and briefs submitted and are of the opinion that the conclusions of the learned Advisory Master are abundantly supported by the proofs adduced.
The decree appealed from is, therefore, affirmed. *Page 513
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, COLIE, OLIPHANT, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, JJ. 14.
For reversal — None.